Title: From Thomas Jefferson to Philip Ludwell Grymes, 24 March 180[1]
From: Jefferson, Thomas
To: Grymes, Philip Ludwell



Dear Sir
Washington Mar. 24. 1800. [i.e. 1801]

Before I could answer your letter of Feb. 9. I had to write to mr Copeland & await an answer from him. this has been recieved some days, and I hereby, by virtue of the power of attorney from mrs Ariana Randolph to mr Boardley & myself jointly & severally, do release to you the one moiety of the judgment you conferred to Jenning’s executors on her behalf, satisfactory evidence being produced to me of your having actually paid the other moiety. this judgment I understand settled the annuity to the end of the year 1799. though mrs Randolph readily came into my proposition, made on the ground of justice, of releasing you from one half the judgment, yet I am not  certain whether different views of the subject presented her from another quarter, may have left her as well contented at this time. with respect therefore to the annuity incurred and incurring, for the year 1800. & subsequent, I can do nothing, till I know from mrs Randolph whether she continues to view the subject in the same light. my agency having been yielded on a sense of moral duty to a family with which I had formerly been in habits of great intimacy, will of course cease whenever the measures to be pursued do not accord with my ideas of justice. in that case the applications to you will be from some other quarter. in the mean time I would recommend to you to write to mrs Randolph yourself on the subject. probably if you will regularly remit to her annually the moiety of the annuity, you may obtain a quietus against the other moiety. the duties in which I am now engaged will render it impossible for me to multiply letters. accept assurances of my esteem & high respect.

Th: Jefferson

